Name: 2006/32/EC: Commission Decision of 16 January 2006 adjusting the weightings applicable from 1 February , 1 March , 1 April , 1 May and 1 June 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession (Article 33(4) of the Treaty of Accession of the 10 new Member States)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  European construction;  cooperation policy;  personnel management and staff remuneration
 Date Published: 2006-01-25; 2007-05-08

 25.1.2006 EN Official Journal of the European Union L 21/17 COMMISSION DECISION of 16 January 2006 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession (Article 33(4) of the Treaty of Accession of the 10 new Member States) (2006/32/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Having regard to the Treaty of Accession of the 10 new Member States, and in particular Article 33(4) thereof, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2004 to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries payable in the currency of their country of employment were last laid down by Council Regulation (EC, Euratom) No 257/2005 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2005, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 February, 1 March, 1 April, 1 May and 1 June 2005, the weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession, payable in the currency of the country of employment, shall be adjusted as shown in the Annex hereto. The exchange rates used for the calculation of this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date of application of the weightings. Done at Brussels, 16 January 2006. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 2104/2005 (OJ L 337, 22.12.2005, p. 7). (2) OJ L 46, 17.2.2005, p. 1. ANNEX Place of employment Weightings February 2005 Bolivia 46,6 Dominican Republic 76,7 Eritrea 45,0 Gambia 43,0 Georgia 90,2 Guinea 71,7 Kenya 72,5 Madagascar 70,5 Malawi 70,7 Pakistan 47,5 Philippines 46,8 Rwanda 78,2 Saudi Arabia 81,0 Serbia and Montenegro 59,4 Sri Lanka 54,4 Sudan 39,3 Turkey 86,0 Vietnam 49,7 Zambia 46,9 Zimbabwe 65,5 Place of employment Weightings March 2005 Angola 108,6 Central African Republic 115,4 Egypt 50,8 Nicaragua 61,7 Nigeria 74,9 Paraguay 57,6 South Korea 100,3 Syria 63,1 Place of employment Weightings April 2005 Bangladesh 49,9 Barbados 111,4 Benin 92,8 Eritrea 46,1 Ethiopia 66,2 Fiji 74,5 Lesotho 71,8 Malawi 72,9 Mauritania 65,1 Syria 64,4 Zimbabwe 69,4 Place of employment Weightings May 2005 Brazil 65,9 Burkina Faso 86,6 Costa Rica 66,9 Cuba 88,6 Gambia 46,7 Guinea 60,5 Guyana 57,1 Haiti 91,9 Laos 71,1 Madagascar 71,1 Nepal 68,0 Niger 93,0 Nigeria 79,8 Pakistan 50,1 Sierra Leone 68,5 Slovenia 78,2 Swaziland 71,3 Zimbabwe 74,8 Place of employment Weightings June 2005 Ethiopia 75,5 Indonesia 75,9 Kenya 81,4 Solomon Islands 82,1 Venezuela 58,0 Zimbabwe 60,5